DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/19/2022 has been entered. Claims 1-20 are currently
pending. Applicant’s amendments to the claims have overcome the 35 USC 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/01/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a portion of the disk shaped member is not disposed within the gap” must be shown or the feature canceled from the claim 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:
Line 1-2: “the metasurface of the first bottom layer” should read “the second metasurface of the first bottom layer”
Line 3: “the metasurface” should read “the first metasurface”
Line 3: “the firs top layer” should read “the first top layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “The parallel plate unit cell of claim 1, wherein a portion of the disk shaped member is not disposed within the gap”. There is nothing in the specification or drawings which conveys the claim language. In all the embodiments, the disk shaped member is disposed within the gap. 
Claim 4 depends on claim 3 and subsequently rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the second material” and “the first material” in line 12-13.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means the material of the first metasurface, the material of the second metasurface, the material of the disk shaped members, or something else. For the purpose of examination, Examiner interprets it as “a first material” and “a second material”. 
Claims 13-21 depend on claim 12 and subsequently rejected.

 Claim 13 recites the limitation “the first material” and “the second material”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what material Applicant means. For the purpose of examination, Examiner interprets it as “the first material” and “the second material” recited in claim 12.
Claim 14 recites the limitation “the first material”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what material Applicant means. For the purpose of examination, Examiner interprets it “the first material” recited in claim 12.
Claim 15-21 depend on claims 12-14, and therefore are subsequently rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 9-11 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda, WO 2010140655A1.
Regarding claim 1, Ueda discloses a parallel plate unit cell for a parallel plate arrangement, comprising:
a top layer (Fig. 2 below and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11); and
a bottom layer (Fig. 2 below and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11), wherein
the top layer forms part of a first metasurface,
the bottom layer forms part of a second metasurface (page 5, para 4 and fig. 2 showing unit cell 10 is a metamaterial structure having top and bottom plate 11 and metasurface is the surface of a dimensional metamaterial, therefore the top layer and the bottom layer 11 are metasurfaces),
the top layer and the bottom layer are arranged in a parallel plate configuration with respect to each other such that the first and second metasurfaces face each other (Fig. 2 below and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11 and their surfaces face each other),
the top layer and the bottom layer are physically separated by a gap (Fig. 2 below: top layer and bottom layer are separated by gap of thickness d), and
at least a portion of a disk shaped member is disposed within the gap, and the disk shaped member has a refractive index n1, where n1 > 1.2 (Fig. 2 and page 12, para 2, line 7-8: the disk shaped resonator 20R is disposed within the gap and has dielectric constant εDR = 38, which bases on the formula n = (εr)1/2 will have refractive index of 6.16 > 1.2, see “Dielectrics and Optics”, line 3, captured 12/30/2016 on Wayback Machine).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom layer)][AltContent: textbox (Top layer)][AltContent: textbox (Fig. 2)]
    PNG
    media_image1.png
    574
    781
    media_image1.png
    Greyscale


Regarding claim 2, Ueda further discloses wherein the entire disk shaped member is disposed within the gap (Fig. 2: entire disk shaped resonator 20R is disposed within the gap of thickness d).  
Regarding claim 5, Ueda further discloses where n1 > 1.5, preferably n1 > 1.7 (page 12, para 2, line 7-8: the disk shaped resonator 20R has dielectric constant εDR = 38, which bases on the formula n = (εr)1/2 will have refractive index of 6.16 > 1.7).  
Regarding claim 9, Ueda further discloses wherein the disk shaped member comprises a dielectric material, a magnetic material, or a metamaterial (page 12, para 2, line 7-8: the disk shaped member 20R is a dielectric resonator).  
Regarding claim 10, Ueda further discloses wherein the parallel plate unit cell is a holey unit cell, a square pin unit cell, or a via hole unit cell (Fig. 2: unit cell 10 has holes 12 on conductive mesh layers 11 so it is a holey unit cell).  
Regarding claim 11, Ueda further discloses wherein the top layer and the bottom layer are of a metal material (Page 5, para 5, line 7: conductive mesh plates 11 are made of metal).  
Regarding claim 22, Uda discloses a method of manufacturing a parallel plate unit cell comprising a top layer and a bottom layer, wherein the top layer forms part of a first metasurface and the bottom layer forms part of second metasurface (Fig. 2 above and page 9, para 3, line 8: metamaterial unit cell 10 comprises a pair of parallel conductive mesh plates 11 which are metasurfaces), the method comprising:
arranging top and bottom layers so that the first and second metasurfaces face each other (Fig. 2 above: parallel conductive mesh plates 11 face each other) and the first top layer and the first bottom layer are physically separated by a gap (Fig. 2 below: top layer and bottom layer are separated by a gap of thickness d);
obtaining a disk shaped member having a refractive index n1, where n1 > 1.2 (Fig. 2 and page 12, para 2, line 7-8: : obtaining a disk shaped resonator 20R having dielectric constant εDR = 38, which bases on the formula n = (εr)1/2 will have refractive index of 6.16 > 1.2, see “Dielectrics and Optics”, line 3, captured 12/30/2016 on Wayback Machine); and
placing at least a portion of the disk shaped member in the gap (Fig. 2: disk shaped member 20R is placed in the gap of thickness d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda as applied to claim 1 above, and further in view of Miao, NPL “Ka-band 2D Luneburg Lens Design with Glide-symmetric Metasurface”.
Regarding claim 6, Ueda does not disclose the metasurface of the bottom layer is glide-symmetrically arranged with respect to the metasurface of the top layer.
Miao discloses the metasurface of the bottom layer is glide-symmetrically arranged with respect to the metasurface of the top layer (Fig. 3.1a, page 28, section 3.1, line 3: unit cell contains two off-shifted layers which defines glide symmetry).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the glide symmetry as taught in Miao in the unit cell disclosed in Ueda for the purpose of providing ultra-wide band property for the antenna (Miao, Abstract).
Regarding claim 7, Ueda does not disclose the metasurface of the bottom layer exhibits a first recess, wherein the metasurface of the top layer exhibits a set of second recesses, and wherein the set of second recesses is glide-symmetrically arranged with respect to the first recess.
Miao discloses the metasurface of the bottom layer exhibits a first recess, wherein the metasurface of the top layer exhibits a set of second recesses (See fig. 3.1a below: bottom layer has a first recess and top layer has a set of second recesses), and wherein the set of second recesses is glide-symmetrically arranged with respect to the first recess (page 28, section 3.1, line 3: unit cell contains two off-shifted layers which defines glide symmetry).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the glide-symmetrically recesses as taught in Miao in the unit cell as disclosed in Ueda for the purpose of providing ultra-wide band property for the antenna (Miao, Abstract).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First recess)][AltContent: textbox (Second recesses)][AltContent: textbox (Fig. 3.1a)]
    PNG
    media_image2.png
    225
    208
    media_image2.png
    Greyscale


Regarding claim 8, Ueda does not disclose each recess in the set of second recesses as well as the first recess has a depth d, the depth d taking a value in the interval [0.1 mm, 1.0 mm].
Miao discloses each recess in the set of second recesses as well as the first recess has a depth d (Fig. 3.1a: first recess and second recesses have depth h), the depth d taking a value in the interval [0.1 mm, 1.0 mm] (Fig. 3.2: depth h has value from 0 to 1.8mm).
Miao also teaches that the value of depth d is selected after the optimal parameters of the unit cell design are determined since changing the depth of the recess can tune the effective refractive index (Miao, page 29, para 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filling of invention to have the depth d taking a value in the interval [0.1 mm, 1.0 mm] as taught by Miao in the unit cell disclosed by Ueda, in order to tune the effective refractive index according to the optimal parameters of the unit cell. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Akselrod, US Pub. No. 2018/0241131 A1.
Regarding claim 12, as best understood, Ueda discloses a parallel plate arrangement comprising:
a first parallel plate unit cell (Fig. 2: unit cell 10) comprising: a first top layer; and a first bottom layer (Fig. 2 above and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11), wherein the first top layer forms part of a first metasurface, the first bottom layer forms part of a second metasurface (page 5, para 4: fig. 2 showing unit cell 10 is a metamaterial structure having top and bottom plate 11 and metasurface is the surface of a dimensional metamaterial, therefore the first top layer and the first bottom layer 11 are metasurfaces), the first and second metasurfaces face each other (Fig. 2 above and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11 and their surfaces face each other), the first top layer and the first bottom layer are physically separated by a first gap (Fig. 2 above: top layer and bottom layer are separated by a gap of thickness d), and the first gap is filled at least partly with  a first disk shaped member having a refractive index n1, where n1 > 1.2 (Fig. 2 and page 12, para 2, line 7-8: : the gap is partially filled with the disk shaped resonator 20R having dielectric constant εDR = 38, which bases on the formula n = (εr)1/2 will have refractive index of 6.16 > 1.2, see “Dielectrics and Optics”, line 3, captured 12/30/2016 on Wayback Machine); and
a second parallel plate unit cell (Fig. 1 below: unit cell 10 in the second layer) comprising: a second top layer; and a second bottom layer (Fig. 1 below and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11), wherein the second top layer forms part of a third metasurface, the second bottom layer forms part of a fourth metasurface (page 5, para 4: fig. 2 showing unit cell 10 is a metamaterial structure having top and bottom plate 11 and metasurface is the surface of a dimensional metamaterial, therefore the second top layer and the second bottom layer 11 are metasurfaces), the third and fourth metasurfaces face each other (Fig. 2 above and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11 and their surfaces face each other), the second top layer and the second bottom layer are physically separated by a second gap (Fig. 2 above: top layer and bottom layer are separated by a gap of thickness d), and the second gap is filled at least partly with a second disk shaped member having a refractive index n3 (Fig. 2 and page 12, para 2, line 7-8: : the gap is partially filled with the disk shaped resonator 20R having dielectric constant εDR = 38, which bases on the formula n = (εr)1/2 will have refractive index of 6.16 > 1.2, see “Dielectrics and Optics”, line 3, captured 12/30/2016 on Wayback Machine) and the second material is different than the first material (fig. 2, page 12, para 2, line 8-9: the gap is partially filled with the dielectric medium 22 εBG = 2.2, i.e. second material and is different than the first material of the disk shaped resonator 20R having dielectric constant εDR = 38).  
Ueda does not disclose n3 does not equal n1.
Akselrod disclose n3 does not equal n1 (fig. 9, para [0114], line 6-10: the voltage-controlled adjustable refractive index material 945 will have different refractive index depending on the applied voltage differential).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the different refractive index as taught in Akselrod to the unit cell as disclosed by Ueda for the purpose of changing the reflection phases and controlling the beamforming (Akselrod, para [0063]).

[AltContent: textbox (4th parallel plate unit cell)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (3rd parallel plate unit cell)][AltContent: textbox (1st parallel plate unit cell)][AltContent: textbox (4th top layer)][AltContent: textbox (3rd bottom layer)][AltContent: textbox (4th bottom layer)][AltContent: textbox (3rd top layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: textbox (2nd bottom layer)][AltContent: textbox (1st bottom layer)][AltContent: textbox (2nd top layer)][AltContent: textbox (1st top layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd parallel plate unit cell)][AltContent: textbox (Fig. 1)][AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    362
    601
    media_image3.png
    Greyscale


Regarding claim 13, as best understood, Ueda further discloses the parallel plate arrangement of claim 12, further comprising:
a third parallel plate unit cell comprising: a third top layer; and a third bottom layer (Fig. 1 above: unit cell 10 in the third layer), wherein the third top layer forms part of a fifth metasurface, the third bottom layer forms part of a sixth metasurface (page 5, para 4: fig. 2 showing unit cell 10 is a metamaterial structure having top and bottom plate 11 and metasurface is the surface of a dimensional metamaterial, therefore the third top layer and the third bottom layer 11 are metasurfaces), the fifth and sixth metasurfaces face each other (Fig. 2 above and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11 and their surfaces face each other), the third top layer and the third bottom layer are physically separated by a third gap (Fig. 2 above: top layer and bottom layer are separated by a gap of thickness d), and the third gap is filled at least partly with the first material (Fig. 2 and page 12, para 2, line 7-8: the gap is partially filled with the disk shaped resonator 20R having dielectric constant εDR = 38, i.e. first material); and
a fourth parallel plate unit cell (Fig. 1 above: unit cell 10 in the fourth layer) comprising: a fourth top layer; and a fourth bottom layer, wherein the fourth top layer forms part of a seventh metasurface, the fourth bottom layer forms part of an eighth metasurface (page 5, para 4: fig. 2 showing unit cell 10 is a metamaterial structure having top and bottom plate 11 and metasurface is the surface of a dimensional metamaterial, therefore the fourth top layer and the fourth bottom layer 11 are metasurfaces), the seventh and eighth metasurfaces face each other (Fig. 2 above and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11 and their surfaces face each other), the fourth top layer and the fourth bottom layer are physically separated by a fourth gap (Fig. 2 above: top layer and bottom layer are separated by a gap of thickness d), and the fourth gap is filled at least partly with the second material (fig. 2, page 12, para 2, line 8-9: the gap is partially filled with the dielectric medium 22 εBG = 2.2, i.e. second material).  
Regarding claim 14, as best understood, Ueda further discloses wherein the third gap is at least partly filled with a third disk shaped member comprising the first material (Fig. 2 and page 12, para 2, line 7-8: the gap is partially filled with the disk shaped resonator 20R having dielectric constant εDR = 38, i.e. first material).  
Regarding claim 20, as best understood, Ueda and Akselrod do not disclose n3 < 1.2, however, Akselrod discloses the refractive index is adjustable depending on the applied voltage differential to control the beamforming (Akselrod, para [0063]).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to use a dielectric material that has refractive index less than 1.2 in the parallel plate arrangement as taught in Ueda and Akselrod for the purpose of controlling the beamforming. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and Akselrod as applied to claim 12 above, and further in view of Miao.
Regarding claim 16, as best understood, Ueda and Akselrod do not disclose wherein the metasurface of the first bottom layer is glide-symmetrically arranged with respect to the metasurface of the firs top layer.  
Miao discloses wherein the metasurface of the first bottom layer is glide-symmetrically arranged with respect to the metasurface of the firs top layer (Fig. 3.1a, page 28, section 3.1, line 3: unit cell contains two off-shifted layers which defines glide symmetry).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the glide symmetry as taught in Miao to the parallel plate arrangement as disclosed in Ueda and Akselrod for the purpose of providing ultra-wide band property for the antenna (Miao, Abstract).
Regarding claim 17, as best understood, Ueda and Akselrod do not disclose the metasurface of each bottom layer exhibits a first recess, wherein the metasurface of each top layer exhibits a set of second recesses, and wherein the set of second recesses is glide-symmetrically arranged with respect to the first recess.
Miao discloses the metasurface of each bottom layer exhibits a first recess, wherein the metasurface of each top layer exhibits a set of second recesses (See fig. 3.1a above: bottom layer has a first recess and top layer has a set of second recesses), and wherein the set of second recesses is glide-symmetrically arranged with respect to the first recess (page 28, section 3.1, line 3: unit cell contains two off-shifted layers which defines glide symmetry).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the glide-symmetrically recesses as taught in Miao to the parallel plate arrangement as disclosed in Ueda and Akselrod for the purpose of providing ultra-wide band property for the antenna (Miao, Abstract).
Regarding claim 18, as best understood, Ueda and Akselrod do not disclose each recess in the set of second recesses as well as the first recess has a depth d, the depth d taking a value in the interval [0.1 mm, 1.0 mm].
Miao discloses each recess in the set of second recesses as well as the first recess has a depth d (Fig. 3.1a: first recess and second recesses have depth h), the depth d taking a value in the interval [0.1 mm, 1.0 mm] (Fig. 3.2: depth h has value from 0 to 1.8mm).
Miao also teaches that the value of depth d is selected after the optimal parameters of the unit cell design are determined since changing the depth of the recess can tune the effective refractive index (Miao, page 29, para 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filling of invention to have the depth d taking a value in the interval [0.1 mm, 1.0 mm] as taught by Miao in the unit cell disclosed by Ueda and Akselrod, in order to tune the effective refractive index according to the optimal parameters of the unit cell. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 19, as best understood, Ueda and Akselrod do not disclose the parallel plate arrangement comprises parallel plate unit cells with mutually different values of the depth d.
Miao discloses the parallel plate arrangement comprises parallel plate unit cells with mutually different values of the depth d (See fig. 5.6b below).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different values of depth as taught in Miao to the parallel plate arrangement as taught in Ueda and Akselrod for the purpose of changing the refractive index of the parallel plate depending on the curvature of the plate surfaces.

[AltContent: textbox (Different values of depth d)]
[AltContent: arrow]
[AltContent: textbox (Fig. 5.6b)][AltContent: oval]
    PNG
    media_image4.png
    183
    657
    media_image4.png
    Greyscale


Regarding claim 21, as best understood, Ueda further discloses the parallel plate arrangement forms an antenna lens (Fig. 18 shows an antenna lens). 
Ueda and Akselrod do not disclose the antenna lens is one of a Luneburg lens, a Maxwell fish eye lens, a Gutman lens, an Eaton lens, a 90 degrees rotation lens, an invisible sphere lens, or an optically transformed lens.
Miao discloses the antenna lens is one of a Luneburg lens, a Maxwell fish eye lens, a Gutman lens, an Eaton lens, a 90 degrees rotation lens, an invisible sphere lens, or an optically transformed lens (Abstract: the Luneburg lens composed two metasurface layers).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to use the antenna lens type as taught in Miao to the antenna lens as taught in Ueda and Akselrod for the purpose of designing a high-efficiency multibeam lens antenna that could cover large angular range and provide wide bandwidth (Miao, page 16, para 4).

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of Remarks that prior art does not disclose that the “dielectric” disposed within the gap is "disk shaped".
Examiner respectfully disagrees because Ueda discloses a disk shaped member (Fig. 2: resonator 20R is a circular, round shaped member fitting the definition of a disk shaped member) is disposed within the gap (Fig. 2: disk shaped resonator 20R is disposed within the gap of thickness d).
Claims 2, 5-14 and 16-22 are also rejected as explained above.

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of “wherein a portion of the disk shaped member is not disposed within the gap”.  
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claim 4 depends directly therefrom and is included in the allowable subject matter.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 15, patentability exists, at least in part, with the claimed features of “wherein the first gap is further partly filled by a fourth disk shaped member of a third material having a   refractive index n2, where n2 > 1.2, and where n2 ≠ n1”.  
	However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Citation of Pertinent Art
Fan et al, CN 108075236A – Ultra-wide lens antenna using period half-pin 
Merlet et al, GB2497328A – Method of making a dielectric material with a varying permittivity 
Black et al, US10218067B2 – Tunable Metamaterial system 
Casse et al, US 20180138570 – Metamaterial phased array with multiple layers and unit cells 
Liu et al, US20140057072 – Metamaterial dielectric substrate with different pin height 
Sato et al, WO 2013133175A1 – three-dimensional metamaterial
Liu et al, WO 2012129941A1 – metamaterial with non-uniform dielectric constant distribution to increase number of functional applications
Quevedo-Teruel et al, NPL “Ultrawideband Metasurface Lenses Based on Off-Shifted Opposite Layers” 
Prado et al, NPL "Implementation of transformed lenses in bed of nails reducing refractive index maximum value and sub-unity regions" – two different materials filling the gap between two parallel plates
Liu et al, NPL "Broadband Metasurface Luneburg Lens Antenna Based on Glide-Symmetric Bed of Nails" – dielectric slab disposed within the gap of two parallel plates

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845